Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 3-6, filed 6/16/21, with respect to the claims have been fully considered and are persuasive. The 102/103 rejections, double patenting rejections, and objections of the claims have been withdrawn. 
The drawing and specification objections are withdrawn due to the amendments.
Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for the allowance of independent Claim 5 were provided on page 9 of the non-final rejection mailed 3/18/21. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /JOHN T TRISCHLER/      Primary Examiner, Art Unit 2859